DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 62-78 are pending in the instant invention.  According to the Amendments to the Claims, filed November 10, 2020, claims 64-66, 68 and 71-78 were amended and claims 1-61 were cancelled.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/US2016/060659, filed November 4, 2016, which claims priority under 35 U.S.C. § 119(e) to: a) US Provisional Application No. 62/275,708, filed January 6, 2016; and b) US Provisional Application No. 62/252,179, filed November 6, 2015.

Status of Restrictions / Election of Species

	The forthcoming third Office action and prosecution on the merits includes (1) claims 62 and 73-78, drawn to substituted piperidines having the structure of formula (XII), shown to the right below; (2) claim 63, drawn to substituted piperidines having the structure of formula (XIII), shown to the right below; (3) claim 64, drawn to substituted piperidines having the structure of formula (XIV), shown to the right below; (4) claim 65, drawn to substituted piperidines having the 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
piperidines having the structure of formula (VII), shown to the right below; (6) claim 67, drawn to substituted piperidines having the structure of formula (VIII), shown to the right; (7) claim 68, drawn to substituted piperidines having the structure of formula (IX), shown to the right; (8) claim 69, drawn to a pharmaceutical composition comprising at least one pharmaceutically acceptable excipient and a substituted piperidine having the structure of formula (VII), formula (VIII), formula (IX), formula (XI), formula (XII), formula (XIII), or formula (XIV), shown to the right; (9) claim 70, drawn to a method for antagonizing a muscarinic receptor of a cell comprising contacting the cell with a substituted piperidine having the structure of formula (VII), formula (VIII), formula (IX), formula (XI), formula (XII), formula (XIII), or formula (XIV), shown to the right above; and (10) claims 71 and 72, drawn to a method for treating or preventing a neurological disease or disorder in a subject…, comprising administering… a substituted piperidine having the structure of formula (VII), formula (VIII), formula (IX), formula (XI), formula (XII), formula (XIII), or formula (XIV), shown to the right above, respectively.
	Similarly, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on March 27, 2020, or the Non-Final Rejection, mailed on August 10, 2020.
Amendments to the Claims, filed November 10, 2020.
	Thus, a third Office action and prosecution on the merits of claims 62-78 is contained within.

Reasons for Allowance

	Claims 62-78 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to (1) substituted piperidines having the structure of formula (VII), formula (VIII), formula (IX), formula (XI), formula (XII), formula (XIII), and formula (XIV), as recited in claims 62-68; and (2) substituted piperidines, as recited in claims 73-78, respectively.
	Consequently, the limitation on the core of the substituted piperidines having the structure of formula (VII), formula (VIII), formula (IX), formula (XI), formula (XII), formula (XIII), and/or formula (XIV) that is not taught or fairly suggested in the prior art is ring C on the periphery of the piperidine core.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.


Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624